Title: To George Washington from Benjamin Tallmadge, 18 October 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     North Castle Octo. 18th 1782
                  
                  I have this moment recd the inclosed Letter from Capt. Brewster—By His Letter Your Excellency will perceive that Col. Thompson’s Corps has not proceeded for Eastward on the Island, & if they remove to Smith Town, as mentioned in his Letter, the Position will be favorable for a Stroke—The moment the Storm abates, I hope to hear further particulars, when I shall immediately report to Your Excellency—In the mean time the greatest secrecy will be observed on my part.
                  I have also sent herewith a Letter from J.C. which has been detained on the other side by reason of bad weather.  I have the Honor to be, With great Regard, Sir, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
                Enclosure
                                    
                     
                        Sir
                        New York Octr 13th 1782
                     
                     the Reason of my giveing you this sooner than the usal time, is by hearing, the Packet had Arivd, but when I got to York, found to the Contrary.  So we due not no anything by hearsay—I Stade there till Friday the 11th Instant waiting to See, If She wood arive—But in Vain—at Last, Set out for home—with what Little I Could Collect—Viz. the fleet from Charlestown is expected every day with the new Raised Troops—but the Brittish are to go for the W. Indias—a Large fleet of Transports Expected from Halifax every day: it is Said with Troops on board but I am told by Several Gentelmen of the army that there is not one, and tis expected the fleet is to take the garrison off this winter by many who are depending much, and men of Judgement, a Certain Colo. Wanton who is Intimate with the admiral has said they wood Leave this Place befor the People thought of It—It is the Genel talk, that the Troops wold go on board the Mannawar, and Transports to Carry Stores People &ca.
                     Colo: Willard is to Sail In a few days for his Second Voige to Martains Vinyard, In order to bring off Cattle.  I Wish the french fleet Cold be made acquainted with it as they will be an easy Pray: which I do hartly wish might Be the Case—I am Sorry to tell You that I Cant make out: to git an observer: So that what ever Comes must be Collected by my Self: which I am Certain will not give Satisfaction: as I am Such a distance from the Citty—But if You Can obtain what I mentiond to You from the Genel: I will ameedetly open a Store In Town when I shall be abel to give You more Satisfaction then I Can Posably due now.
                     the Packet I menchend In my Last Is not Saild as Yet—altho the mail has been Closed ever Sence the 5th Instant.  I Am Sir Your Most Obdt Humb. Sert
                     
                        John Cork
                        
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Fairfield Octor 17th 12 oClock 1782
                     
                     I have your Letter before me Now, which I have just Received—have observed the Contents—Last Night I returned from Long: Island, after being detained there, as I observed in my Letter, of this Date—You Request me to get Information of Colo. Thompsons Detachment & forward to you; the particulars of which I will relate—On Tuesday Last he was at Huntington, with Three Hundred Dragoons all Mounted—on the Same day he sent an Officer with an Hundred Men to Smith: Town N.B. Smith: Town is 15 miles East of Huntington, and took up all the houses, and Numbered them in order—that his whole Detachment, might be billeted there; And was Expected they would be on very soon; And it is the Opinion of the Inhabitants they will not go any further Eastward than Smith: Town at present.  The Inhabitants no not of any of his Business—excepting for the purpose of living upon them.  I No of no troops nearer him than the West end of Long: Island; nor There is no Appearancce of any Armed Vessels to Support him in the sound—Capt. Thomas it is said is Eastward, but the truth of it is Uncertain—What number of Boats you Can procure is as follows—at Fairfield 4at Stratfield— 2—at Milford—2at Derby—1           at Norwalk & Stanford I cannot justly tell but at low Computation ten.
                     
                     As soon as the weather Abates, I shall Immediately proceed to Long: Island, for to get further particulars & Lieutt Pike will wait for the same—E.H. is gone to New York, & will return this day, his Intelligence, will also be forwarded with the greatest Dispatch, I shall pay particular Attention, to your last Letter.  Your Obedt Hume Servt
                     
                        Caleb Brewster
                        
                     
                  
                  
               